Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/2/22.  Claim 1 is amended and claims 1-21 are pending.
The previous 103 rejection is withdrawn due to the amendment to claims 1 and 21 requiring “ an effervescent powder core”.  A new ground of rejection follows.
Claim Rejections - 35 USC § 103
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromley ( 2016/0081976) in view of Huang (2014/0356420) and De Vries ( 2016/0256395).
For claims 1,21, Bromley discloses an edible composition comprising water-soluble vitamin E, non-polar ingredients and additional ingredients.  The additional ingredients includes bioactive ingredient such as a drug, vitamin or nutraceutical.  The composition include other ingredients such as pH adjuster such as citric acid, flavoring,sweeteners, carbonates, bicarbonate, antioxidant etc...  Non-polar ingredients includes drugs, hormones, vitamin, nutrients and other lipophilic compounds.  Additive includes anything that one can add to a food, beverage or other human consumable to enhance one or more of its nutritional, pharmaceutical, dietary , health, nutraceutical, health benefit, etc..  The amount of water soluble vitamin E derivative is from 1-95% inclusive.  The vitamin E derivative includes vitamin E TPGS.  The composition include  capsules, tablets and soft gel.  The non-polar ingredients includes cannabinoids.  The capsules contains a non-aqueous pre-gel concentrate within a shell or coating.  The capsular material includes sugar and flavoring.  The capsules contains vitamin TPGS.  Bromley also discloses the composition can be in the form of powders.
For claim 3, the composition contains terpenes.
For claims 11-12, the composition contains pH adjuster such as citric acid.
For claim 17, the terpene is d-limonene.

( see paragraphs 0011,0012,0014,0024,0024,0033,0034,0035,0039,0040,0041,0043,0074,0206,0209,0728-0732,0745-0748)
Bromley does not disclose an effervescent powder core comprising an acid and a base as in claim 1, specific first and second cannabinoid as in claims 2,5, first and second terpene as in claim 4, the specific sugar as in claims 6-8, the ratio as in claim 9, the amount as in claim 10, the base and ratio as in claims 14-15, the cannabinoids as in claim 16 , the composition is spherical, the amount as in claim 20 and the powder core as in claim 21.
 De Vries discloses a tablet comprising cannabinoids and tablet excipients. The tablet is formed form a mixture of active substances and excipients, pressed or compacted from a powder form. The excipients may be distributed throughout the tablet or they may be contained in an external coating such as enteric coating. The tablet may comprise one or more coating layers, e.g. enteric coating; the coating layers represent no more than 20% of the tablet. ( see paragraphs
0026,0049,0052,0058,0066,0068,0074,0077)
Huang discloses micro-particles for extending satiety and controlling blood glucose.  The particles can be in the form of tablet and can be supplemented with citric acid, malic acid and sodium bicarbonate to make an effervescent tablet.  ( see paragraph 0040)
Bromley discloses the compositions can be in different form including tablets and powders.  It is known in the art that tablets are formed from powder materials that are pressed or compacted as shown in De Vries.  It would have been obvious to one skilled in the art to form tablets from the powders disclosed in Bromley when such form desired.  Tablets are also known to be coated as shown in De Vries.  It would have been obvious to one skilled in the art to coat the tablets as taught in Bromley when forming capsule having shell or coating to form coated tablets to facilitate the consumption of the tablets. Such parameters would have been well within the skill of one in the art in view of the teaching of Bromley and De Vries.  Bromley discloses ingredients such as acid and bicarbonate can be added to the composition but does not specifically discloses an effervescent core.  As shown in Huang, the combination of citric acid and bicarbonate produces an effervescent tablet. It would have been obvious to use acid and base as taught in Huang in the Bromley core material  in the production of tablets when desiring to obtain a fizzle effect to give a different delivery sensation when the product is consumed.  It would have been within the skill of one in the art to determine the ratio of citric acid and bicarbonate to obtain a balance ratio for reaction.  Such parameter can readily be determined by one skilled in the art.   It would have been obvious to use any known acid and ascorbic acid is well known.  Bromley discloses the coating can contain sugar and flavoring.  Bromley also discloses sweeteners such as sucrose, fructose, lactose etc.. can be used in the composition.  Thus, it would have been readily apparent to one skilled in the art to use such sugar in the coating.  It would have been obvious to use any particular ratio of sucrose and fructose depending on the intensity and flavoring desired.  It would have been obvious to vary the amount of sugar depending on the sweetness intensity desired in the capsule.  Applicant has not established any criticality or unexpected result with regard to the claimed ratio and amount.  Bromley discloses to add cannabinoids which mean more than one cannabinoid can be added.  It would have been an obvious of choice to add different cannabinoids depending on the targeted properties and effects desired.  Such selection would have been within the determination of one skilled in the art.  Bromley teaches to add d-limonene which is a terpene.  It would have been obvious to add more terpene compound depending on the end result properties desired.  Bromley discloses drug, additive, nutraceutical etc.. can be added to obtain health, nutritional, pharmaceutical etc.. benefit.  Thus, the selection of additives added is a choice depending on the intended use and effect wanted from the capsule. It would have been within the skill of one in the art to determine the amount of the coating or shell depending on the thickness of the coating desired in the tablets.  For instance, it would have been obvious to follow the guideline of De Vries for the amount.  Such parameter is a result-effective variable which can be determined by one skilled in the art through routine experimentation.  The tablets in Bromley is made of water-soluble ingredients.  Thus, it is obvious the composition is water soluble.  Furthermore, the composition can be used in a beverage product which indicates it is water soluble. It would have been obvious to form spherical tablet as an obvious matter of choice.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitation of “ powder core”.  The new limitation is addressed in the rejection above.  Applicant further argues that Bromley already provides a teaching of how acids and bases are to be used in the compositions disclosed therein.  This argument is not persuasive.  A disclosure of the ingredients as providing a certain function does not prevent the ingredients from having additional functional effect if they are the same ingredients and does not prevent one skilled in the art to use the ingredients for a different purpose.  If acids and bases are known to provide stabilizing effect but also known to provide frizzling effect, one skilled in the art would have further been motivated to use the ingredients to obtain both benefits.  Applicant further argues the amount in paragraph 0011 is the percentage of dimer form.  There is no teaching whatsoever in this paragraph regarding the amount of vitamin E TPGS in the compositions.  This argument is not persuasive.  The amount of dimer of Vitamin E is in the composition; thus, it is indicative of the amount of Vitamin E in the composition.  Furthermore, if both the dimer and monomer are taken together, then the amount of vitamin E still falls within the range claimed.  Applicant’s attention is also directed to paragraph 0034 where Bromley discloses “ the amount of the water soluble vitamin E derivative is 1-95% inclusive”.  Applicant argues the range of 1-95% is not teaching of the specific 30-80%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re

Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).

	With respect to the Huang reference, applicant argues there is no teaching or disclosure whatsoever in Huang with respect to Vitamin E TPGS , the percentage and cannabinoid as claimed.  The Huang reference is not relied upon to show the percentage of Vitamin E because Bromley already teaches such amount.
	Applicant further argues that there is no teaching whatsoever in Bromley to specifically elect cannabinoids and to combine it with 30-80% vitamin E and to formulate this in an effervescent powder.  The examiner respectfully disagrees.  The new limitation of “ powder” is addressed in the rejection above.  As to the selecting cannabinoids and vitamin E, this is specifically disclosed in Bromley as shown in the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
April 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793